

116 HRES 1045 IH: Condemning the genocide and other crimes against the Bosniak community perpetrated by Bosnian Serb forces at Srebrenica in Bosnia and Herzegovina in July 1995.
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1045IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Ms. Johnson of Texas (for herself, Mr. Engel, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONCondemning the genocide and other crimes against the Bosniak community perpetrated by Bosnian Serb forces at Srebrenica in Bosnia and Herzegovina in July 1995.Whereas, beginning in April 1992, aggression and ethnic cleansing perpetrated by Bosnian Serb forces supported by the military and paramilitary forces from Serbia while taking control in the surrounding territory resulted in a massive influx of Bosniaks seeking protection in Srebrenica and its environs, which the United Nations Security Council (UNSC) designated a safe area within the Srebrenica enclave in Resolution 819 on April 16, 1993, under the protection of the United Nations Protection Force (UNPROFOR);Whereas the UNPROFOR presence in Srebrenica consisted of a Dutch peacekeeping battalion, with representatives of the United Nations High Commissioner for Refugees, the International Committee of the Red Cross, and the humanitarian medical aid agency Medecins Sans Frontieres (Doctors Without Borders) helping to provide humanitarian relief to the displaced population living in conditions of massive overcrowding, destitution, and disease;Whereas, early in 1995, an intensified blockade of the enclave by Bosnian Serb forces supported by the military and paramilitary forces from Serbia deprived the entire population of humanitarian aid and outside communication and contact, and effectively reduced the ability of the Dutch peacekeeping battalion to respond effectively to a deteriorating situation;Whereas, beginning on July 6, 1995, Bosnian Serb forces attacked UNPROFOR outposts, seized control of the isolated enclave, held captured Dutch soldiers hostage and, after skirmishes with local defenders, took control of the town of Srebrenica on July 11, 1995;Whereas an estimated one-third of the population of Srebrenica at the time, including a relatively small number of soldiers, attempted to pass through the lines of Bosnian Serb forces to the relative safety of Bosnian Government-controlled territory, but many were killed by patrols and ambushes;Whereas the remaining population sought protection with the Dutch peacekeeping battalion at its headquarters in the village of Potocari north of Srebrenica, but many of these individuals were with seeming randomness seized by Bosnian Serb forces to be beaten, raped, or executed;Whereas Bosnian Serb forces deported women, children, and the elderly in buses, but held over 8,000 primarily Bosniak men and boys at collection points in northeastern Bosnia and Herzegovina under their control, and then summarily executed the captives and buried them in mass graves;Whereas Bosnian Serb forces, hoping to conceal evidence of the Srebrenica massacre, subsequently moved corpses from initial mass grave sites to many secondary and tertiary sites scattered throughout parts of northeastern Bosnia and Herzegovina under their control;Whereas the Srebrenica massacre was among the worst of many atrocities to occur in the conflict in Bosnia and Herzegovina from April 1992 to November 1995, during which the policies of aggression and ethnic cleansing pursued by Bosnian Serb forces with the direct support of Slobodan Milosevic and the Yugoslav Government led to the displacement of more than 2,000,000 people, more than 100,000 killed, and tens of thousands raped, tortured, and abused, including at concentration camps in the Prijedor area, with the innocent civilians of Sarajevo and other urban centers repeatedly subjected to traumatic shelling and sniper attacks;Whereas in addition to being the primary victims in Srebrenica, individuals with Bosniak heritage comprise the vast majority of the victims during the conflict in Bosnia and Herzegovina as a whole, especially among the civilian population;Whereas article 2 of the Convention on the Prevention and Punishment of the Crime of Genocide defines genocide as any of the following acts committed with intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such: (a) killing members of the group; (b) causing serious bodily or mental harm to members of the group; (c) deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part; (d) imposing measures intended to prevent births within the group; and (e) forcibly transferring children of the group to another group;Whereas, on May 25, 1993, the UNSC adopted Resolution 827 establishing the International Criminal Tribunal for the former Yugoslavia (ICTY), based in The Hague, the Netherlands, and charging the ICTY with responsibility for investigating and prosecuting individuals suspected of committing war crimes, genocide, crimes against humanity, and grave breaches of the 1949 Geneva Conventions on the territory of the former Yugoslavia since 1991;Whereas the ICTY, along with courts in Bosnia and Herzegovina and in Serbia, have indicted and convicted more than 1,000 individuals at the highest and additional levels of responsibility for grave breaches of the 1949 Geneva Conventions, violations of the laws or customs of war, crimes against humanity, genocide, and complicity in genocide associated with the Srebrenica massacre;Whereas the ICTY found Radovan Karadzic guilty of genocide, war crimes, and crimes against humanity and found Ratko Mladic guilty of war crimes and crimes against humanity, and ultimately sentenced both to life in prison;Whereas both the ICTY and the International Court of Justice have ruled that the actions of Bosnian Serb forces in Srebrenica in July 1995 constitute genocide;Whereas House Resolution 199, passed on June 27, 2005, and House Resolution 310, passed on July 8, 2015, expressed the sense of the House of Representatives that the aggression and ethnic cleansing committed by Bosnian Serb forces supported by military and paramilitary forces from Serbia in Bosnia and Herzegovina meets the terms defining genocide according to the 1949 Genocide Convention;Whereas the United Nations has acknowledged its failure to take actions and make decisions that could have deterred the assault on Srebrenica and prevented the subsequent genocide from occurring;Whereas some prominent Serbian and Bosnian Serb officials, including current Serb member of Bosnia and Herzegovina’s three-member presidency, Milorad Dodik, who has falsely labelled the Srebrenica genocide a fabricated myth and the greatest deception of the twentieth century, have denied that the massacre at Srebrenica constituted a genocide or have sought to otherwise trivialize the extent and importance of the genocide;Whereas other prominent Serbian and Bosnian Serb officials have denied or refused to acknowledge that the Srebrenica massacre constituted a genocide, or have sought to trivialize the extent and importance of the massacre by disputing the number and identities of Srebrenica’s victims, claiming the existence of an international anti-Serb conspiracy, and disputing definitions under the UN Genocide Convention;Whereas many in the Republika Srpska, the Bosnian Serb entity of Bosnia and Herzegovina, and municipalities, institutions, and other authorities within it have honored and glorified war criminals in an effort to rewrite the history of their offenses and instituted school curricula that teach students false narratives of Srebrenica or omit it;Whereas some nongovernmental organizations in Serbia dedicated to human rights and justice have been instrumental in helping to document atrocities which occurred during the conflict in Bosnia and Herzegovina, as well as their perpetrators, and have worked tirelessly to encourage Serbian officials and the public to acknowledge the crimes committed by Serb forces during that conflict and to support the pursuit of justice regarding those crimes;Whereas the community of nations, including the United States, that intervened militarily to prevent further aggression and ethnic cleansing as well as to advance negotiation of the General Framework Agreement for Peace in Bosnia and Herzegovina (initialed in Dayton, Ohio, on November 21, 1995, and signed in Paris on December 14, 1995) has continued to provide personnel and resources to help ensure fullest implementation of the agreement, as well as to bring reconciliation among all of Bosnia and Herzegovina’s citizens;Whereas the Office of the High Representative of Bosnia and Herzegovina continues to operate through the multination Peace Implementation Council, but with diminished financial and personnel resources and, in its twice-yearly reports to the UNSC, repeated abstentions from exercise of its full executive powers; andWhereas the United States established the Atrocities Prevention Board, an interagency committee that studied the lessons of Srebrenica and issued informed guidance on how to prevent similar incidents from recurring in the future, and, in the Congress, passed the Elie Wiesel Genocide and Atrocities Prevention Act, under which the United States Government reports to Congress its progress in such preventative measures: Now, therefore, be itThat the House of Representatives—(1)condemns the genocide perpetrated by Serb forces in Bosnia and Herzegovina from 1992 to 1995;(2)condemns statements, actions, and policies that deny or question that the massacre at Srebrenica constituted a genocide and that dishonor the victims or disrespect their families, and recognizes that entire ethnic groups or communities are not responsible for the crimes committed by some members of their forces;(3)urges the Peace Implementation Council to restore full funding to the Office of the High Representative of Bosnia and Herzegovina, and encourages the High Representative to exercise his full executive powers to ensure that the General Framework Agreement for Peace is implemented fully and to call for an end to historical revisionism, particularly as it relates to the genocide at Srebrenica;(4)encourages the United States to maintain and reaffirm its policy of supporting the sovereignty, legal continuity, unity, and territorial integrity of Bosnia and Herzegovina within its internationally recognized borders;(5)reaffirms its strong support for the people of Bosnia and Herzegovina and their aspirations for greater democracy, economic prosperity, and success in Euro-Atlantic and European Integration;(6)urges the people of Bosnia and Herzegovina, their elected representatives, and the international community to place renewed emphasis on respect for human rights and fundamental freedoms held by the individual, which should not be compromised by any collective protections and privileges to a group, ethnically based or otherwise;(7)encourages the United States to promote peace and stability in southeastern Europe as a whole, and the right of all people living in the region, regardless of national, racial, ethnic, or religious background, to return to their homes and enjoy the benefits of democratic institutions, the rule of law, and economic opportunity, as well as to know the fate of missing relatives and friends;(8)recognizes the assistance of the International Commission for Missing Persons to Bosnia and Herzegovina and its relevant institutions in accounting for nearly 90 percent of those reported missing after the Srebrenica massacre and approximately 75 percent of those reported missing during the whole of the conflict in Bosnia and Herzegovina;(9)welcomes the completion of the work of the International Criminal Tribunal for the former Yugoslavia, including its convictions and sentencing of Radovan Karadzic, Ratko Mladic, and 88 other persons convicted of offenses including war crimes, crimes against humanity, genocide, grave breaches of the 1949 Geneva Conventions, and related offenses, a judicial process that has helped strengthen peace and encouraged reconciliation between the countries of the region and their citizens;(10)remains concerned that ethnic tensions stoked by political leaders and extreme nationalist sentiment can deter recovery and reconciliation in Bosnia and Herzegovina, and even encourage new violence with potentially deadly consequences;(11)urges all political leaders in Bosnia and Herzegovina to cease using divisive rhetoric to stoke ethnic divisions in order to achieve shortsighted political gains;(12)urges all political leaders to demonstrate courage by championing tolerance, empathy, and mutual respect for the purpose of fostering lasting reconciliation, peace, and prosperity for the people of Bosnia and Herzegovina; and(13)recognizes the 8,372 people killed or executed at Srebrenica in Bosnia and Herzegovina in July 1995, along with all individuals who endured pain and suffering or who were killed in Bosnia and Herzegovina from 1992 to 1995, as well as foreign nationals, including United States citizens, and those individuals in Serbia, Croatia, and Bosnia and Herzegovina, and other countries of the region who risked or lost their lives because of their defense of human rights, fundamental freedoms, and ethnic identity without discrimination.